Citation Nr: 9931129	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
11th and 12th thoracic vertebra compression fracture 
residuals, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to May 
1982.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for residuals of a thoracic 
vertebral injury.  The disability was rated 10 percent 
disabling, effective October 15, 1991.  The veteran's notice 
of disagreement was received in July 1992.  A statement of 
the case was issued in September 1992, and the veteran's 
substantive appeal was received that October.  In August 
1997, the veteran appeared and testified at the RO before a 
member of the Board.  In June 1998, the Board remanded this 
issue for further development.  The requested development was 
completed and the case was returned to the Board.  In July 
1999, the veteran was advised that the Board no longer 
employed the Board member who conducted the hearing, and he 
was offered an opportunity for another hearing.  At his 
request, another hearing was scheduled for October 1999, but 
the veteran failed to appear.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected thoracic spine disability 
is manifested by complaints of back pain, and pain on 
rotation, which results in the veteran being subject to 
excessive fatigability and loss of coordination, and is the 
equivalent of moderate to severe limited dorsal spine motion.  

3.  There is demonstrable deformity of the T10, T11, and T12 
vertebrae. 



CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for a service-
connected thoracic spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5288, 5291 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the veteran's injury to 
his thoracic spine during service.  The records show that in 
1981, the veteran sustained a compression fracture of the 
T11-12 vertebra.  

The veteran was afforded a VA examination in December 1991.  
The examiner observed that the veteran walked well and 
without a discernible limp.  He stood level with pelvis.  
There was an increase in the thoracic spine curve and some 
increase of the upper lumbar spine curve.  There was diffuse 
tenderness in the area without localization and without 
radiation.  There was no evidence of inflammatory change.  
Back movements were performed freely through the following 
ranges: forward flexion 0 to 90 degrees with no change in the 
increased lower thoracic spine curve; backward bending or 
hyperextension of the lumbosacral spine 0 to 40 degrees; 
right and left lateral flexion 0 to 30 degrees; and right and 
left rotary movements of the dorsolumbar spine 0 to 50 
degrees.  There was discomfort through these range movements, 
but were not markedly painful.  Straight leg raising was 
negative to 80 degrees bilaterally.  Weakness and atrophy 
were not found throughout the lower extremities, which was 
confirmed by circumferential measurements.  Both thighs 
measured 18 inches, and both calves measured 15 inches.  Knee 
jerks were somewhat hyperactive, but equal.  Ankle jerks were 
active and equal.  Sensation was grossly normal throughout 
both lower extremities.  X-rays revealed an anterior wedge 
deformity of T10 and T11 vertebral bodies, and the lumbar 
spine x-rays were unremarkable.  The examiner diagnosed 
residual of healed fractures of the 10th and 11th thoracic 
vertebrae with persistent disabling back pain.  

In a March 1992 decision, the RO granted the claim of service 
connection for compression fractures of the thoracic spine.  
The disability was rated as 10 percent disabling, effective 
October 15, 1991.  

In a June 1992 VA treatment record entry, it was noted that 
the veteran received some temporary relief from his back pain 
due to physical therapy.  His trunk movements remained 
guarded, and there was severe spasm from the cervical 
musculature down to the sacrum with tenderness to touch 
throughout.  In August 1992, the examination of the back was 
normal.  Spasm was not visible at the time of the 
examination, but the veteran displayed a guarding reaction to 
generalized palpation anywhere on the back or spine without a 
focal.  Records dated in September 1992, show that the 
veteran used a TENS unit for his thoracic spine disability. 

A VA examination was conducted in January 1993.  The examiner 
noted that the veteran appeared and acted discouraged.  When 
he first approached the examiner's office, he had marked 
flexion of both hips and knees, and he straightened out 
somewhat, but then he preferred to stand rather than sit 
while the examiner spoke to him.  Although he could sit 
naturally and bend forward in the erect position, all of the 
veteran's back movements were extremely limited because of 
pain.  With difficulty, he could stand with extended hips and 
knees, but all back movements were markedly increasingly 
painful as they progress.  Forward bending, with no change in 
the shallow lumbosacral spine curve, was 0 to 40 degrees; 
backward bending, or hyperextension of the lumbosacral spine, 
was 0 to 20 degrees; right and left lateral flexion was 0 to 
30 degrees; and right and left rotary movements to the dorsal 
lumbar spine was 0 to 30 degrees.  There was local increase 
of the lower dorsal spine curve and the area was markedly 
tender, but there was no evident change in muscle tone and no 
radiation of pain.  There was marked tenderness over and 
around the lumbosacral joint area of the back, but there was 
no radiation of pain or pelvic tenderness.  Straight leg 
raising bilaterally only caused mid low back pain, but there 
was no nerve radiation.  Weakness or atrophy was not found 
throughout the lower extremities.  The thighs measured 19 1/2 
inches, and both calves measured 15 1/2 inches.  Knee jerks 
were active and equal, as the ankle jerks.  There was no loss 
of extensor power of either great toe.  The examiner 
diagnosed post-traumatic, chronic mid and low back pain and 
strain.  The examiner further noted that the condition was 
severely disabling with markedly limited movement of the low 
back because of pain with old healed fracture of the body of 
T11.  The examiner felt that there was actual evidence of low 
back pain, but also felt that there was marked emotional 
overlay aggravating his low back pain and disability.  The 
examiner noted that since the x-rays of December 1991, there 
were no changes of the thoracic and lumbar spine.  

The veteran was afforded a VA examination in August 1996.  
The following was noted on examination: normal gait on short 
testing; no abnormality of the thoracic or lumbar spine; the 
veteran stood erect; with his legs extended, he could touch 
the floor on forward bending; no abnormal curvatures or local 
tenderness noted; reflexes were hyperactive in the lower 
extremities; no sensory changes noted in the lower 
extremities; full range of motion of the arms and legs; while 
lying supine on the examining table, straight leg raising was 
perfectly normal as was flexion-extension of the knees and 
ankles; deep knee bending could be done to a full range of 
motion to the full squatting position; and no circulatory 
abnormality noted in the lower extremities.  The examiner 
diagnosed status post compression fracture of the 11th and 
12th thoracic vertebrae.  X-rays taken were compared to those 
from 1993.  There was little change in overall appearance.  
There was evidence of slight wedge deformities of the bodies 
of T10, T11, and T12.  Bone mineral was well preserved.  

A VA examination for diseases/injuries of the spinal cord was 
conducted in September 1996.  The examiner noted that there 
was tenderness over the paraspinal muscles in the thoracic 
and lumbar regions to percussion.  There was no evidence of 
neurological deficits at that point.  There was chronic back 
pain secondary to the T11-12 fracture.  The examiner noted 
the diagnosis of status post compression fracture of the 11th 
and 12th thoracic vertebrae.  

In August 1997, the veteran testified that he experiences 
pain and muscle spasms, and at times a tingling sensation in 
his extremities.  He noted that he performs manual labor on a 
farm, and that his employer restricted him from duties that 
involve heavy lifting.  He was last treated for his 
disability in 1994, and he was given medication for his 
condition while incarcerated from 1994 to 1997.  He was 
taking Ibuprofen, but he only takes it when he experiences 
pain since it bothers his stomach.  He has lost time from 
work due to the disability, particularly on days when it is 
humid, or going to rain.  He was issued a TENS unit and a 
brace, but it was confiscated when he was arrested.  For pain 
management, he goes home and sleeps.  He cannot sit and stand 
for long periods of time.  

As per the Board's remand of June 1998, a VA examination was 
conducted that December.  The examination did not reveal a 
deformity of the cervical spine.  There was no pain on 
palpation of the cervical paravertebral musculature, or of 
the suboccipital region.  The examiner did not find any 
neuropathy of either upper extremity.  An examination of the 
thoracic spine revealed a slight increase in the kyphosis at 
the thoracolumbar area at the level of what would be the T12 
and T11 vertebral bodies.  There was no pain on palpation of 
the lumbar spinous processes.  The lumbar curve was normal in 
appearance.  He was able to straight leg raise to 80 degrees 
with no discomfort.  There was no motor or sensory deficit of 
either lower extremity.  Deep tendon reflexes of the lower 
extremities were present and symmetrical.  There was no 
evidence of any pathologic reflex of either lower extremity.  
There was no sensory deficit of the thoracic or abdominal 
wall.  For the cervical spine, forward flexion and backward 
extension were 30 degrees and lateral flexion and rotation 
was 40 degrees to each side.  The lumbar spine flexed to 95 
degrees, and extended to 35 degrees.  Lateral flexion was 30 
degrees and rotation was 20 degrees on each side.  He 
experienced discomfort in the thoracolumbar region at the 
extreme of rotation.  The examiner diagnosed status post 
fractured T11 and T12 vertebral body.  

The examiner commented that the range of motion studies were 
within normal limits, and that there was no limitation of the 
cervical, thoracic or lumbar spine.  The dorsal spine had 
little, if any motion.  The examiner did comment that the 
thoracic spine does not necessarily exhibit any motion at all 
since the ribs are attached to the vertebrae, and that if 
there is any motion, it is minimal.  There was no evidence of 
intervertebral disc syndrome.  The examiner opined that as a 
result of his service-connected vertebral body fractures, the 
veteran will experience pain, particularly on rotation 
movement and he will be subject to excessive fatigability and 
a loss of coordination.  The examiner further noted that the 
main concern with the injury was not the motion factor, but 
the degree of impingement into the spinal canal from the 
deformed vertebral bodies.  

In December 1998, a MRI was performed.  The reported 
impression was that of mild compression fractures of the T11 
and T12 vertebral bodies.  Abnormal signal or mass was not 
seen within these vertebral bodies.  There was no compression 
or abnormal sign within the thoracic spinal cord and cauda 
equina from the level of T7 to the level of L3.  The examiner 
noted these MRI findings in an addendum to the December 1998 
examination report.

II.  Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his thoracic spine disability.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for 11th and 12th 
thoracic vertebrae compression fracture residuals, rated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  Diagnostic Code 5285 
contemplates residuals of vertebra fracture.  A 60 percent 
rating is warranted for vertebra fracture residuals without 
cord involvement, but with abnormal mobility requiring neck 
brace (jury mast).  In other cases, the disability should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Under Diagnostic Code 5291, slight 
limitation of dorsal spine motion is rated as noncompensable, 
and severe or moderate limitation of dorsal spine motion is 
rated as 10 percent disabling.  

Here, the examination findings recorded in December 1998 
indicate that there is a full range of lumbar, thoracic and 
cervical spine motion.  Therefore, limitation of motion has 
not been demonstrated except during flare-ups.  However, the 
evidence does show that the veteran experiences pain and the 
examiner opined that the veteran would experience pain on 
rotation and he will be subject to excessive fatigability and 
loss of coordination.  When taking DeLuca and the examiner's 
commentary into account, it is reasonable to conclude that 
the usual, baseline, pain, and the increased pain and 
limitation of motion during flare-ups, are the equivalent of 
moderate to severe limitation of dorsal spine motion.  
Therefore, that aspect of the disability should be rated as 
10 percent disabling.  The record also shows that the T10, T 
11, and T12 vertebral bodies are deformed, and as provided 
under Diagnostic Code 5285, 10 percent should be added.  
Therefore, the correct rating is 20 percent.  See 38 C.F.R. 
§ 4.25 (1999).

Complete ankylosis of the spine at a favorable angle is rated 
as 60 percent disabling under Diagnostic Code 5286.  Under 
Diagnostic Code 5288, favorable ankylosis of the dorsal spine 
is rated as 20 percent disabling, and unfavorable ankylosis 
is rated as 30 percent disabling.  However, the disability 
picture does not approach the level of unfavorable ankylosis.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5285, do not provide a basis to assign an evaluation higher 
than the 20 percent rating assigned by this decision.  

Here, the preponderance of the evidence supports the claim to 
the extent that an increased rating of 20 percent is 
warranted for his thoracic spine disability.  Therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.


ORDER

Entitlement to an increased rating of 20 percent for service-
connected 11th and 12th thoracic vertebra compression fracture 
residuals has been established, and the appeal is granted, 
subject to regulations applicable to the payment of monetary 
benefits.  


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

